JUSTICE BARRY, concurring in part and dissenting in part: While I concur generally with my colleagues’ determination that the trial court should be affirmed with respect to the division of marital property and the failure to award further maintenance at this time, I cannot entirely agree with the majority’s findings respecting attorney fees and costs, and I see no need to remand this case. The parties separated 10 years ago, and further litigation can only serve to confuse the question of who should pay fees and costs and in what amounts. The issues inherent in the decision to award fees and costs in this case required a determination of the parties’ relative financial resources as well as a determination of a reasonable amount of fees and costs based on the necessity for the services and the nature and extent of counsel’s professional services in representing the wife’s interests. (In re Marriage of Dulyn (1980), 89 Ill. App. 3d 304, 422 N.E.2d 988; Ill. Rev. Stat. 1983, ch. 40, par. 508(a).) The record here supports the trial court’s conclusion that only a partial award of the wife’s fees should be granted. Although the trial court’s conclusion in this respect is somewhat unclear in its oral pronouncement of its decision, the partial award determination appears clearly in the written version of the court’s order, wherein the court states, “The husband is directed to pay *** $5000.00 *** to Maureen A Ribordy and Black and Black as and for part of wife’s attorneys’ fees; in addition, the husband shall pay to Maureen A. Ribordy and Black and Black *** the sum of *** $2677.09 *** for reimbursement of wife’s litigation costs.” (Emphasis added.) Contrary to the majority, I do not find that the evidence of the parties’ relative financial resources dictates a full, rather than partial, award. The trial court’s marital property division resulted in a fairly equitable distribution of assets. The husband’s financial position, all things considered, is not greatly disproportionate to the wife’s. I see no abuse of discretion in the trial court’s limiting the award of fees. Next, although the reasonableness and necessity of attorney Black’s claimed fees and costs were disputed in the trial court, in my opinion the court’s order fails to adequately address these specific aspects of the wife’s attorney fees. The trial judge provided no clues as to how he computed the $5,000 fee award to be paid by the husband. Whether the court accepted the full amount claimed by the wife and her attorney, Mr. Black, as reasonable and necessary, or whether it presumed that some lesser amount would have been adequate cannot be gleaned from the record. Nonetheless, I find that the amount of the fee awarded is supportable, given the total financial resources and the proposed apportionment of the marital assets, and is within the range of the trial court’s discretion. Attorney Black, testifying in support of the wife’s claim for fees and costs, explained that $168.84 of the total $2,677.09 of itemized costs and 22% hours of the total 316% chargeable hours expended on the wife’s case related to other matters, including a partition suit which was ultimately settled and dismissed. Attorney Black further testified that his firm had commenced its representation of the "wife in 1976, and that his hourly fees for both court and office time were limited to a flat $50 per hour charge with this in mind. Attorney Black’s basis for determining the flat rate was challenged in cross-examination, but no evidence was offered to directly contradict the reasonableness of the flat hourly fee arrangement. The trial court, in its oral pronouncement of the decision, stated that it had considered “the difference between court and office time,” but did not specifically determine that the flat fee charged in this case was unreasonable. Under the circumstances, and considering the complexity of this case, I find that $50 was a reasonable hourly charge for all necessary legal services. In my opinion, the testimony and evidence of record will not support the wife’s claim for legal services relating to the partition suit. Certainly, the wife had the burden of establishing that such services were necessary to the dissolution action. Attorney Black during his testimony conceded that the 22% hours were not related to the dissolution action, and specified the dates and times included in his computation. Based on my review of the record on appeal I find that reasonable and necessary fees for Mr. Black’s services relating to the dissolution action are $14,500. On the basis of the evidence and testimony admitted at the hearing on attorney fees and costs, I would hold that there was no abuse of the trial court’s discretion with respect to a partial award of fees in the amount of $5,000 (discretion in awarding attorney fees will not be disturbed unless it is clearly abused (In re Marriage of Sipich (1980), 80 Ill. App. 3d 883, 891, 400 N.E.2d 696)), and I would reduce the amount of costs awarded to $2,508.25. The time for finality in this cause is long overdue. I would enter an appropriate order pursuant to Supreme Court Rule 366(a) (87 Ill. 2d R. 366(a)) to effectuate the decision on appeal.